DETAILED ATION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 5 are allowable. The restriction requirement between groups I and III, as set forth in the Office action mailed on November 17, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of November 17, 2020 is withdrawn.  Claims 17-20, directed to refractory articles are  no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Status
Applicant’s response to the Non-Final Rejection of April 20, 2022, filed July 12, 2022 and supplemental amendment of July 21, 2022 are acknowledged.  Claims 1-9 and 12-20 are pending, claims 1 and 5 are independent. 

Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed refractory articles is Stephansky et al. (US 2006/0242914 A1), hereinafter Stephansky, originally of record in the Non-Final Rejection dated June 18, 2021.  Stephansky teaches a refractory block with top and bottom faces with a projection on the top face and a recess formed on the bottom face, the projection being dimensioned to be received within the recess, with two opposing outer side faces ([0009]), where the outer side faces (36 and 37) extend from the top face 34 to the bottom face 35 ([0037]; FIG. 5) and a central opening (54) in a vertically oriented opening through a portion of the body ([0040]; FIG. 5). Stephansky also teaches a refractory block with top and bottom faces with a projection on the top face and a recess formed on the bottom face, the projection being dimensioned to be received within the recess, with two opposing side faces ([0009]), where the side faces (36 and 37) extend from the top face 34 to the bottom face 35 ([0037]; FIG. 5), a central opening (54) in a vertically oriented opening through a portion of the body ([0040]; FIG. 5), and top surface 34 with a projection 42 and a top surface surrounding opening 56 as shown in FIG. 5, which are partially separated by opening 56 where the top surface surrounding opening 56 has a protrusion 132 (FIG. 5 [0037]-[0040]) and the coupling protrusion 42 is shown to be tapered from thinner at the top to thicker at the bottom (42) (FIG.5).   
Stephansky does not teach or suggest, alone or in combination with the prior art, wherein the outer side surface comprises an elliptical contour, nor wherein the central opening intersects the outer side surface, nor wherein the central opening intersects the upper surface and the coupling protrusion, thus creating…the second coupling protrusion is completely separated from the first coupling protrusion portion by the central opening”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s claim amendments, filed July 21, 2022, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of April 20, 2022 have been withdrawn.  Applicants amendment canceling claims 10 and 11 have obviated the rejections of April 20, 2022 of those claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784